Citation Nr: 0715492	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left heel disorder.

Entitlement to service connection for residuals of dental 
trauma.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current diagnosis or treatment for a left heel disorder.  

2.  There is no competent evidence that the veteran has a 
current diagnosis or treatment for residuals of dental 
trauma.


CONCLUSIONS OF LAW

1.  A left heel disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  Residuals of dental trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Heel Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he injured his left heel during 
service, sometime between 1956 and 1958.  However, the 
veteran's service medical records are not available to verify 
his claim.  

In light of the lost records, even if the Board assumes that 
the veteran injured his heel during service, the Board also 
notes that none of the post-service medical records make any 
reference to a disability involving his left heel and the 
record clearly does not indicate problems that can be 
associated with service many years ago.  Indeed, a VA 
examination in May 2006 found mild sensory neuropathy of the 
left leg, with no association to his left heel, and an 
otherwise normal impression.  The Board must find that this 
report provides evidence against the claim. 

Since there is no evidence that the veteran currently has a 
left heel disorder, VA must deny the claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Even if the Board were to assume that this disorder exists, 
the record shows that the veteran first sought treatment for 
these symptoms in 2004, approximately 41 years after his 
separation from active duty.  This 41 year period between 
service and when he first received treatment weighs heavily 
against his claim as it fails to establish continuity of 
treatment.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000) (holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim.) 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left heel disorder.  Despite the 
veteran's statements that he currently has this condition as 
a result of service, as a layperson without medical expertise 
or training, his statements alone are insufficient to prove 
his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

II.  Residuals of Dental Trauma

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in a currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2006).

VA may provide compensation benefits to a veteran whose teeth 
have been extracted in service.  Compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation for loss of teeth is 
available only for loss of body substance of the maxilla or 
mandible.  Otherwise, VA may grant service connection for 
dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The veteran claims that he received treatment for bridge work 
and supporting teeth during service.  However, the veteran's 
service medical records are not available to verify his 
claim.  

Even if the Board once again assumes that the veteran 
received treatment for bridge work and supporting teeth 
during service, in this case, the Board notes that none of 
the post-service medical records again make any reference to 
a disability or treatment involving residuals of dental 
trauma and the record clearly does not indicate current 
problems that can be associated with service many years ago.  
Since there is no evidence that the veteran currently has 
residuals of dental trauma, VA must deny the claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

The record shows that the veteran first sought treatment for 
these symptoms from Dr. D.H., DDS in the 1980s.  However, Dr. 
D.H. indicated that his office can not locate these records.  
Nevertheless, the veteran's dental treatment occurred 17 
years after his separation from active duty.  This 17 year 
period between service and when he first sought treatment 
weighs heavily against his claim as it fails to establish 
continuity of treatment.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of dental trauma.  Despite 
the veteran's statements that he currently has this condition 
as a result of service, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in June 2003, 
November 2003, June 2005, and March 2007 (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records that were available.  Unfortunately, the veteran's 
service medical records and Social Security Administration 
(SSA) records are missing.  A request to the SSA National 
Records Center noted that the veteran's folder has been 
destroyed.  The RO also submitted a request to the National 
Personnel Records Center (NPRC) in October 2002 which 
determined that his records were presumably destroyed by a 
fire in 1973.  In a January 2007 memorandum, the RO noted 
that efforts to obtain these records were unsuccessful and 
that further attempts are futile.  

In cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  This heightened duty to assist 
includes searching for alternate methods of proving service 
connection.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The VA Adjudication Procedure Manual provides that the RO may 
use alternate sources of evidence in cases such as this in 
which service medical records are missing.  The following 
non-exhaustive list of documents may be substituted for 
service medical records in this case: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) 
and 4.29 (October 6, 1993).

The RO properly notified the veteran of alternative sources 
of evidence in a VCAA letter dated in June 2003.  In 
correspondence dated in July 2004, the veteran provided the 
names and some addresses of individuals who served with him 
and who may have treated him.  However, a letter from the RO 
dated in September 2004 notified the veteran that it was his 
responsibility to contact these individuals and collect 
statements regarding his claimed service-connected 
conditions.  Unfortunately, the veteran was unable to 
assemble any statements from service medical personnel, buddy 
statements, employment physical examinations, letters written 
during service, photographs taken during service, in any 
attempt to establish that he was treated for a left heel 
disorder or a dental trauma disorder in service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


